Title: From George Washington to Armand-Louis de Gontaut Biron, duc de Lauzun, 24 February 1781
From: Washington, George
To: Lauzun, Armand-Louis de Gontaut Biron, duc de


                        
                            Sir
                            New Windsor 24th Feb. 1781
                        
                        Dispatches equally unexpected & important prevented my following you the day after you left this as I
                            intended—They have been the cause of my detention since—and has placed me in circumstances which will render the hour of
                            my departure for Rhode Island uncertain but the honor of doing it, & the pleasure I enjoy even by anticipation I
                            cannot suffer myself to be deprived of.
                        It was mortifying to the Marqs De la Fayette & me that his Servant did not overtake you as soon as we
                            expected (at the Fish-kill landing) for in that case we flattered ourselves with the hope of having the pleasure of your
                            company a few days longer.
                        The Marqs is in pursuit of glory—the particulars of which I shall relate when I have the honor to pay my
                            respects to you at Lebanon—in the meanwhile with much consideration & great personal attachment I am Sir Yr most
                            Obedt & Most Hble Servt
                        
                            Go: Washington
                        
                    